Citation Nr: 1627601	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  15-25 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to November 13, 2012 for the grant of service connection for bilateral hearing loss.

(The issue of whether the prior July 1985 Board decision denying entitlement to service connection for bilateral hearing loss contained clear and unmistakable error (CUE) is addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from April 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The July 1985 Board decision denying service connection for bilateral hearing loss is final and contained no error of fact or law.

2.  The August 2009 rating decision denying reopening of the Veteran's claim for service connection for bilateral hearing loss is final and contained no error of fact or law.

3.  The claims file includes an unadjudicated new claim for service connection for bilateral hearing loss received by the VA on December 1, 2011.


CONCLUSION OF LAW

The criteria for an effective date no earlier than December 1, 2011 for the grant of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§°5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400(b)(2) (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to an effective date prior to November 13, 2012 for the grant of service connection for bilateral hearing loss.  In his August 2013 written notice of disagreement, the Veteran asserted that service connection should be granted effective the 1960s and 1970s.  He explained he filed claims for service connection for hearing loss at that time, and appealed the denials, so he should be compensated for that time period.  In his July 2015 substantive appeal, he alleged clear and unmistakable error (CUE) in the prior rating decisions dated 1984 and 2009.

Under VA regulations, the effective date of an award of compensation based on an original direct service connection claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  As will be discussed in detail below, the Board finds an earlier effective date of December 1, 2011 is granted.

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Therefore, the doctrine of resolving reasonable doubt in favor of a veteran does not apply to allegations of CUE.  38 C.F.R. § 3.105(a); Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).

The Veteran filed his initial claim for service connection for bilateral hearing loss in April of 1983.  This claim was ultimately denied by the Board in a July 1985 decision.  As discussed in detail in the separate decision, the Board did not error in denying the Veteran's claim for service connection for bilateral hearing loss at that time.  In summary, the Board weighed all relevant evidence available at the time and determined the Veteran's current hearing loss was not related to his active duty service decades earlier.  The Veteran has not alleged any additional evidence existed at the time which should have been considered by the Board, or any error of fact or law.  Therefore, there was no CUE in the July 1985 Board decision, and the decision became final.

In May 2009, the Veteran filed a claim to reopen entitlement to service connection for bilateral hearing loss.  Previously denied claims may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In support of his 2009 claim, the Veteran submitted new VA treatment records reflecting he had recently been fitted for new hearing aids.  However, this new evidence did not contain any medical opinion or other evidence relating the Veteran's current bilateral hearing loss to his active duty service.  In an August 2009 rating decision, the AOJ found because the new evidence did not reasonably substantiate the reason the Veteran's claim was previously denied, failure to establish nexus, no new and material evidence had been presented and his claim remained denied.  The Veteran did not submit a notice of disagreement or new evidence within one year, and the rating decision became final.  38 C.F.R. § 3.156.
The Veteran has not asserted any additional relevant evidence existed at the time which was not considered by the AOJ.  Instead, the Veteran has essentially stated that his diagnosis of current bilateral hearing loss was not afforded sufficient weight.  However, to the extent the Veteran is disagreeing with the weight afforded the evidence before the AOJ at that time, mere disagreement as to how facts are weighed and evaluated cannot be the basis for a finding of CUE.  Russell at 313.  The August 2009 rating decision reflects the AOJ considered the Veteran's currently diagnosed hearing loss in the context of a record which already included evidence of a current hearing loss disability with lay evidence of continuity of symptomatology since service that had previously been considered in the Board's July 1985 rating decision, but determined no new and material evidence relating to nexus had been submitted.  Accordingly, the AOJ did not err in denying reopening of the Veteran's claim in an August 2009 rating decision.

In November 2012, the Veteran filed an additional claim for VA benefits.  In conjunction with that claim, he was provided with a VA examination in April 2013, and this report provided the first positive nexus opinion regarding the Veteran's claim.  As a result, service connection was granted, and an effective date of November 13, 2012 was assigned.  Notably, VA is not required to obtain examination and opinion absent a reopening of a claim but nonetheless has the discretion to provide any assistance considered appropriate.  38 U.S.C.A. § 5103A(g); 38 C.F.R. § 3.159(c)(4)(iii).

However, careful review of the claims file reflects an earlier effective date is warranted.  At the outset, the Board observes that the Veteran's claims folder has been converted from paper to electronic format.  Unfortunately, the scanning process affected the integrity of the record in this case as it pertains to the date documents were received by VA.  Specifically, a document labeled 'Medical Treatment Record-Government Facility' is identified as being received on October 14, 2010.  However, this scanned document includes the report from an audiological evaluation dated December 1, 2011.  Thus, this date of receipt provided by the scanning entity is clearly incorrect.  However, there is no date stamp to verify the correct date of receipt.  

The Board has been informed by administrative staff that efforts to recreate the date of receipt of the records identified above would be futile.  As such, the Board must proceed in this case by resolving any doubt regarding date of receipt of documents in a manner most favorable to the Veteran.  As a result, the Board will assume this relevant new medical evidence was received by VA on December 1, 2011, the date the title along the top indicates this record was printed, as there is no legally supportable basis to conclude the date of receipt by VA. 

VA regulations at 38 C.F.R. § 3.157(b)(1) specifically provide that a medical report may serve as the date of claim "only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination" and only after the formal claim for benefits was disallowed.  That is, this regulation provides a medical record can serve as a claim for benefits only in certain circumstances when service connection has been previously denied.  In this case, the requirements of this regulation have been met.

In filing the December 2011 medical record, the Veteran was seeking service connection for a disability which had previously been denied in 1985 and 2009.  In addition, the Veteran also submitted a claim specifying this benefit sought within one year, by filing the November 2012 claim discussed above.  Because he therefore fulfilled both requirements of 38 C.F.R. § 3.157(b)(1), this relevant medical record, presumed received on December 1, 2011 in order to afford all benefit of the doubt to the Veteran, constitutes a new claim.

Therefore, the Veteran's December 1, 2011 claim remained pending until the June 2013 rating decision which granted service connection.  Because the Veteran had been diagnosed with bilateral hearing loss of several decades prior to this point, the AOJ granted service connection effective the date the claim was received, November 13, 2012.  See 38 C.F.R. § 3.400(b)(2).  However, based on the foregoing, the Veteran's claim was received December 1, 2011.  Therefore, entitlement to service connection is granted effective December 1, 2011.  To this limited extent, the Veteran's appeal is granted.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  


Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letter dated in December 2012, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to an effective date of December 1, 2011 for service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


